Exhibit 10-1




John H. Sottile
7825 South Tropical Trail
Merritt Island, FL 32952




November 5, 2018


The Benefits and Compensation Committee of the Board of Directors of
The Goldfield Corporation


Gentlemen,


As you know, my 2018 bonus plan was approved by the Compensation Committee on
March 7, 2018 and approved and ratified by the Board of Directors on March 8,
2018. This letter shall act as my waiver of the payment of any portion of my
2018 bonus amount (if any) that exceeds 50% of my maximum target bonus amount.


This waiver does not otherwise waive any rights I have in my Employment
Agreement and is limited to my 2018 bonus only.


My Employment Agreement will remain as though this waiver and the election to
decrease the payment of my 2018 bonus had not been made. For purposes of
clarity, this waiver shall not waive or reduce any portion of my 2018 bonus for
the purpose of determining change in control, termination or severance payments
to which I may become entitled under my Employment Agreement.


Thank you for your cooperation.
 
/s/ JOHN H. SOTTILE
             
John H. Sottile         
cc: Board of Directors of The Goldfield Corporation





